Vanguard Long-Term Bond Index Fund Summary Prospectus April 25, 2012 Institutional Shares & Institutional Plus Shares Vanguard Long-Term Bond Index Fund Institutional Shares (VBLLX) Vanguard Long-Term Bond Index Fund Institutional Plus Shares (VBLIX) The Fund’s statutory Prospectus and Statement of Additional Information dated April 25, 2012, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. You can find the Fund’s Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 800-662-7447 (if you are an individual investor) or 888-809-8102 (if you are a client of Vanguard's Institutional Division), or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to track the performance of a market-weighted bond index with a long-term dollar-weighted average maturity. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares or Institutional Plus Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Institutional Institutional Plus Shares Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Institutional Institutional Plus Shares Shares Management Expenses 0.04% 0.05% 12b-1 Distribution Fee None None Other Expenses 0.03% None Total Annual Fund Operating Expenses 0.07% 0.05% 1 Examples The following examples are intended to help you compare the cost of investing in the Fund’s Institutional Shares or Institutional Plus Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Fund’s shares. These examples assume that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Shares $7 $23 $40 $90 Institutional Plus Shares $5 $16 $28 $64 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense examples, reduce the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 45%. Primary Investment Strategies The Fund employs an indexing investment approach designed to track the performance of the Barclays Capital U.S. Long Government/Credit Float Adjusted Index. This Index includes all medium and larger issues of U.S. government, investment-grade corporate, and investment-grade international dollar-denominated bonds that have maturities of greater than 10 years and are publicly issued. The Fund invests by sampling the Index, meaning that it holds a range of securities that, in the aggregate, approximates the full Index in terms of key risk factors and other characteristics. All of the Fund’s investments will be selected through the sampling process, and at least 80% of the Fund’s assets will be invested in bonds held in the Index. The Fund maintains a dollar-weighted average maturity consistent with that of the Index, which generally ranges between 15 and 30 years. 2 Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Fund’s share price and total return to fluctuate within a wide range, like the fluctuations of the overall bond market. The Fund’s performance could be hurt by: • Interest rate risk, which is the chance that bond prices overall will decline because of rising interest rates. Interest rate risk should be high for the Fund because it invests primarily in long-term bonds, whose prices are much more sensitive to interest rate changes than are the prices of short-term bonds. • Income risk , which is the chance that the Fund’s income will decline because of falling interest rates. Income risk is generally low for long-term bond funds. • Credit risk, which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuer’s ability to make such payments will cause the price of that bond to decline. Credit risk should be low for the Fund because it purchases only bonds that are of investment-grade quality. • Index sampling risk, which is the chance that the securities selected for the Fund, in the aggregate, will not provide investment performance matching that of the Fund’s target index. Index sampling risk for the Fund should be low. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund’s Institutional Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Institutional Shares compare with those of the Fund‘s target index and other comparative indexes, which have investment characteristics similar to those of the Fund. The Fund’s Institutional Plus Shares have not been in operation long enough to report a full calendar-year return. Performance based on net asset value for the Institutional Plus Shares would be substantially similar because both share classes constitute an investment in the same portfolio of securities; their returns generally should differ only to the extent that the expenses of the two classes differ. Keep in mind that the Fund’s past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/ performance or by calling Vanguard toll-free at 800-662-7447. 3 Annual Total Returns — Vanguard Long-Term Bond Index Fund Institutional Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 16.05% (quarter ended September 30, 2011), and the lowest return for a quarter was –6.13% (quarter ended March 31, 2009). Average Annual Total Returns for Periods Ended December 31, 2011 Since Inception (Feb. 2, 1 Year 5 Years 2006) Vanguard Long-Term Bond Index Fund Institutional Shares Return Before Taxes 22.24% 9.81% 8.94% Return After Taxes on Distributions 20.05 7.74 6.89 Return After Taxes on Distributions and Sale of Fund Shares 14.50 7.19 6.44 Comparative Indexes (reflect no deduction for fees, expenses, or taxes) Spliced Barclays Capital U.S. Long Gov/Credit Float Adjusted Index 22.49% 9.71% 8.83% Barclays Capital U.S. Long Gov/Credit Float Adjusted Index 22.49 — — Barclays Capital U.S. Long Gov/Credit Bond Index 22.49 9.71 8.84 Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the 4 same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisor The Vanguard Group, Inc. Portfolio Manager Gregory Davis, CFA, Principal of Vanguard and head of Vanguard’s Bond Index Group. He has managed the Fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Fund’s minimum initial and subsequent investment requirements. Account Minimums Institutional Shares Institutional Plus Shares To open and maintain an account $25 million $100 million To add to an existing account Generally $100 (other than Generally $100 (other than by Automatic Investment by Automatic Investment Plan, which has no Plan, which has no established minimum) established minimum) Tax Information The Fund’s distributions may be taxable as ordinary income or capital gain. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 5 This page intentionally left blank. Vanguard Long-Term Bond Index Fund Institutional Shares—Fund Number 545 Vanguard Long-Term Bond Index Fund Institutional Plus Shares—Fund Number 1872 CFA ® is a trademark owned by CFA Institute. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPI 545 042012
